Citation Nr: 1443124	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1969.  He died in late 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

The Board remanded this case in April 2014 for additional development.  The Board has reviewed the physical and Virtual VA claims files.  

In December 2012, the appellant submitted a statement indicating that she had remarried in June 2012 and changed her surname as reflected in this decision.  


FINDINGS OF FACT

1.  The Veteran died in 2008 from respiratory arrest due to airway obstruction caused by squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes.

2.  At the time of his death, the Veteran service connection was in effect for posttraumatic stress disorder (PTSD) with moderate major depressive disorder, bilateral hearing loss, and a left knee shrapnel wound scar.

3.  The Veteran's squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes was the underlying and primary cause of his death.

4.  The Veteran's squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes was not incurred in or aggravated by service; is not presumptively related to in-service herbicide exposure; did not manifest to a compensable level within a presumptive period; was not etiologically related to an in-service injury, event, or disease; and was not proximately due to or chronically aggravated by service-connected disability.

5.  The Veteran's service-connected PTSD with moderate depressive disorder, bilateral hearing loss, and left knee shrapnel wound scar did not contribute substantially or materially, combine to cause death, or aid or lend assistance to the production of death.

6.  At the time of the Veteran's death, he had not been rated totally disabled for 10 continuous years immediately preceding his death or for at least 5 continuous years following his separation from service and immediately preceding his death and, while he was rated totally disabled within one year preceding his death, he was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 have not been not met.  38 C.F.R. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  For claims for DIC for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which the veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  VA provided the appellant notice in May 2009.  While the appellant was not provided a statement of conditions for which the Veteran was service connected at the time of his 2008 death, the appellant still submitted relevant arguments and, moreover, neither the appellant nor her representative has alleged that any prejudice occurred.

VA also satisfied its duty to assist the appellant in the development of her claims.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and death certificate with the claims file.  The appellant has not identified any other evidence not already of record and VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty to obtain a medical opinion when required.  VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  VA must, however, still "make reasonable efforts" to assist claimants in obtaining evidence necessary to substantiate their claims, and in a cause-of-death case those efforts may include obtaining a VA medical opinion.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA obtained a medical opinion in February 2011 and an addendum in June 2014 from the same VA examiner regarding the nature and etiology of the cause of the Veteran's death.  Taken together, the examination and opinions are adequate, as the VA examiner considered the relevant history of the Veteran's symptoms, explained conflicting evidence, and included rationales with conclusions and supporting data, including citations to medical literature.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the February 2011 VA examiner did not express the opinion phrased in terms of the benefit-of-the-doubt standard regarding entitlement to direct service connection for squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes based on exposure to herbicides, the determination of the probative weight of all evidence is an adjudicative and not medical determination. D'Aires v. Peak, 22 Vet. App. 97, 106-107 (2008). 

Further, the February 2011 VA examiner provide other information, rationales, and conclusions which are factually based, medically expert and responsive to this inquiry. Moreover, while not conclusive, the National Academy of Science determined that there is inadequate or insufficient evidence to associate cancer of the digestive tract, including esophageal cancer, with herbicide exposure.  The Board therefore finds the February 2011 VA examiner's opinion remains adequate.

Moreover, as no other evidence in the record appears to indicate that an etiological relationship exists between the Veteran's esophageal cancer and in-service herbicide exposure, remanding for a more clear opinion on that issue would not aid the appellant in obtaining evidence to substantiate her claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102; Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20,312 (Apr. 11, 2014) [hereinafter Update 2012].  

The Board has considered that in his 2008 claim the Veteran reported that his primary care physician told him he had lymphoma that was likely the result of Agent Orange exposure.  The Veteran is competent to report a diagnosis and opinion later confirmed, and the Board finds his report credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).   However, no subsequent medical evidence confirms that diagnosis and opinion, and the Veteran is not competent to provide a medical diagnosis or nexus opinion in this case, as the issue is medically complex and requires specialized knowledge and experience.  Id.  

Moreover, there is no question that while the Veteran's initial suspected diagnosis was non-small cell lung cancer versus lymphoma, VA treatment records, including oncology records and the Veteran's  2008 discharge summary, indicate that the Veteran's ultimate diagnosis was squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes.  Further, the February 2011 VA examiner opined that, for various reasons discussed below, including the immediate and underlying cause of the Veteran's death listed on his  2008 death certificate, the primary site of the Veteran's cancer was most likely his esophagus.  See February 2011 VA Opinion; June 2014 VA Addendum Opinion.  An addendum  specifically addressing the Veteran's cancer of the lymph nodes would therefore not place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility" and the Veteran will not be prejudiced.  Mariano, 17 Vet. App. at 312.  

With regard to entitlement to DIC benefits under 38 U.S.C. § 1318, as this claim must be denied as a matter of law, further notice or assistance is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As VA satisfied its duties to notify and assist the appellant, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of her claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The appellant contends that the Veteran's death was caused by respiratory or lung cancer due to in-service herbicide exposure.  See August 2009 Notice of Disagreement; April 2011 Substantive Appeal.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible to obtain DIC benefits for the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  To establish entitlement to DIC benefits for the cause of death, evidence in the record must show that a service-connected disability was the principal or a contributory cause of veteran's death.  38 U.S.C.A. § 1310; Hupp, 21 Vet. App. at 352.  A service-connected disability is the principal or primary cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability is a contributory cause of death if it is not related to the principal cause and it contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  The disability must have a causal connection to the veteran's death; it is not sufficient to show that it casually shared in producing death.  Id.  If the principal or contributory causes of a veteran's death are not yet service connected, a claimant seeking DIC benefits must first establish entitlement to service connection for those disabilities.  Hupp, 21 Vet. App. at 352.  

Shortly before his death, the Veteran filed a claim for service connection for lymphoma.  VA treatment notes indicate that at the time the Veteran had been given an initial diagnosis of non-small cell lung cancer versus lymphoma.  However, the Veteran's subsequent diagnoses in VA oncology treatment notes and his December 2008 discharge summary were of squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes.  

While the Veteran did have lung cancer and cancer of the lymph nodes at the time of his death, his esophageal cancer with metastases to the lungs and lymph nodes was the primary cause of the Veteran's death.  The death certificate lists his immediate cause of death as respiratory arrest and his underlying cause of death as esophageal cancer causing airway obstruction.  The February 2011 VA examiner opined that the etiology of the Veteran's death was his esophageal cancer and that his esophagus was most likely the primary site of his cancer.  

The examiner observed that all of the Veteran's Puget Sound VA treatment records listed his diagnosis as squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes; esophageal cancer often metastasizes and is usually not diagnosed until it has progressed to an advanced incurable stage; a medical study found 33 percent of patients with metastatic esophageal cancer had metastases to the lungs and 61 percent had metastases to the lymph nodes; the Veteran had several major risk factors for developing esophageal cancer; his  2008 death certificate contains no evidence that his death was due to anything other than respiratory arrest due to esophageal cancer; and, while a combination of a positive TTF-1, positive CK7, and negative CK20 immunostain results is highly significantly associated with primary adenocarcinoma of the lung, medical literature indicates that it is not definitive for distinguishing primary and secondary lung cancers.  See February and June 2014 VA Opinions.  

The Board has considered that the Veteran asserted his primary care provide told him he had lymphoma and that the appellant asserted that the primary site of the Veteran's cancer was his lungs; however, neither the Veteran nor the appellant are competent to provide such a diagnosis in this case.  No subsequent evidence confirms the Veteran's reported diagnosis, and the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  The Board therefore gives more probative weight to the February 2011 VA examiner's opinion and the Veteran's  2008 death certificate, which indicate that the primary site of the Veteran's cancer was his esophagus and his primary cause of death was his squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes.

The remaining issues are therefore whether the Veteran was entitled to service connection for esophageal cancer-the underlying and primary cause of his death-on a presumptive, direct, or secondary basis.  38 U.S.C.A. § 1310; Hupp, 21 Vet. App. at 352; 38 C.F.R. § 3.312(b).  

Certain specified diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there was no evidence of the disease in service, absent affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(e).  For disabilities other than those listed under § 3.309(e), service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl, 21 Vet. App. at 123 (noting that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

If a veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a compensable degree within a presumptive period following separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  A disease is considered chronic if there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.  If a chronic disease existed in service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b), 3.307(d).  If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted on a direct basis if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

While in-service exposure to herbicides is presumed based on the Veteran's SPRs, which reveal service in the Republic of Vietnam from December 1967 to December 1968, service connection on a presumptive basis due to herbicide exposure is not appropriate because squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes is not presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii).  The National Academy of Sciences found there was insufficient or inadequate evidence to determine that an association exists between cancers of the digestive tract, including esophageal cancer, and herbicide exposure.  See Update 2012.  

Lung cancer and Hodgkin's disease (lymphoma) are presumptively related to in-service herbicide exposure under 38 C.F.R. § 3.309(e), however, the competent, credible, and probative medical evidence of record establishes that the primary site of the Veteran's cancer was his esophagus, and not his lungs or lymph nodes. 

While the Veteran had malignant tumors, which are listed as a chronic disease presumptively associated with service under 38 C.F.R. § 3.309(a), service connection for a chronic disease on a presumptive basis is not appropriately granted because medical evidence in the record fails to show, and neither the Veteran nor the appellant appeared to have asserted, that any malignant tumors or symptoms thereof that began in service or manifested to a compensable degree within a presumptive period after separation from service, or that he had continuity of symptomatology related to his malignant tumors since service.  The Veteran's STRs do not appear to contain evidence of any esophageal cancer or symptoms thereof in service and his July 1969 medical examination found the Veteran's mouth, throat, lungs, chest, head, face, neck, scalp, skin, and lymphatics were clinically normal.  Further, his VA and private treatment records from the late 1980s and the 1990s do not contain any evidence of malignant tumors or symptoms thereof. 

Service connection on a direct basis for squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes is also not appropriately granted because competent, credible, and probative evidence of record does not establish that it had its onset or was aggravated in service or that it was etiologically related to an in-service injury, event, or disease.  The February 2011 VA examiner was instructed that in-service herbicide exposure was presumed and  2008 VA treatment records, which the February 2011 VA examiner reviewed, noted his exposure.  After consulting medical literature, the February 2011 VA examiner found the Veteran had several major risk factors for developing esophageal cancer - significantly, herbicide exposure was not one of them.  The list included only his age, gender, past tobacco use, and history of heavy alcohol use.  

Neither the Veteran nor the appellant is competent to provide a medical diagnosis or nexus in this case, as the issues are medically complex, involving several systems in the body, and require specialized knowledge and experience.  Id.  Moreover, medical evidence from the Veteran's time of death as well as the February 2011 VA examiner's opinions establish that the primary site of his cancer was his esophagus, not his lymph nodes or lungs.  The Board therefore gives more probative weight to VA treatment records from around the time of the Veteran's  2008 death. the opinion of the February 2011 VA examiner (based on cited medical literature), and the National Academy of Science's finding that there is insufficient or inadequate evidence to determine that an association exists between cancers of the digestive tract and herbicide exposure.

Service connection was in effect for PTSD with moderate major depressive disorder, bilateral hearing loss, and a left knee shrapnel wound scar.  No competent, credible, and probative evidence of record appears to indicate, and neither the Veteran nor the appellant appears to have asserted, that the Veteran's squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes was proximately due to or aggravated beyond its normal progression by any of those disabilities.  The February 2011 VA examiner opined that it was less likely than not that the Veteran's death was caused or aggravated by his service-connected PTSD, or that his service-connected PTSD had contributed substantially or materially to the cause of his death.  The rationale was that, even if the Veteran's heavy alcohol use were attributed by a mental health professional solely to his PTSD, it would not be possible to determine that his heavy alcohol use had been a substantial or contributory cause of his esophageal cancer because it was not his only major risk factor.

In a February 2002 VA inpatient treatment record, the Veteran was diagnosed with use of illicit drugs, including alcohol, to combat his PTSD symptoms.  However, while the February 2011 VA examiner cited medical literature stating that heavy alcohol use was one of the Veteran's major risk factors for developing esophageal cancer, the Veteran was not service connected for any alcohol dependence or abuse at the time of his death.  Therefore, secondary service connection may not be established on that basis.  

The Board has considered that in DeLisio v. Shinseki, 25 Vet. App. 45, 47 (2011), the United States Court of Appeals for Veterans Claims (CAVC) held that if a claim is still pending and evidence "reasonably indicates" that the claimed condition is caused by a non-service-connected disability that may itself be associated with service, VA must investigate the issue of entitlement to service connection on a secondary basis; and, if the causal disability is service connected, the pending claim "reasonably encompasses" a claim for service connection for the causal disability, regardless of whether a separate written claim was filed.  

However, in DeLisio the evidence submitted that "reasonably indicated" the Veteran's peripheral neuropathy was caused by his non-service-connected diabetes was medical evidence that directly attributed the claimant's diagnosed peripheral neuropathy to his diabetes.  In addition, in DeLisio the claimant was already service connected for the causal disability (diabetes) on a presumptive basis due to herbicide exposure; the issue was essentially whether an earlier effective date should be assigned for the causal disability.  

The evidence in this case is the medical literature cited by the February 2011 VA examiner that found heavy alcohol use is a major risk factor for developing esophageal cancer.  While the diagnosis of use of illicit drugs (including alcohol) to combat PTSD symptoms "reasonably indicates" that the Veteran's heavy alcohol use was caused by his PTSD, it does not "reasonably indicate" that the Veteran's squamous cell carcinoma of the esophagus with metastases to the lungs and lymph nodes was caused by his heavy alcohol use.  The medical literature was not a finding by a medical professional who had treated the Veteran or reviewed his treatment records that his non-service-connected heavy alcohol use caused his esophageal cancer.  Further, the February 2011 VA examiner opined that it would not be possible to determine whether heavy alcohol use caused the Veteran's esophageal cancer because, even if his heavy alcohol use were to be attributed by a mental health professional solely to PTSD, it was not his only major risk factor for developing esophageal cancer.  Apart from the fact that DeLisio does not apply factually, further investigation of that possibility for secondary service connection is not necessary, as neither the Veteran nor the appellant submitted, or appeared to evidence an intention to submit, a claim for service connection for use of illicit drugs, heavy alcohol use, or related conditions.

Because a service-connected disability did not cause or contribute to the Veteran's death, entitlement to DIC benefits for the cause of death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.

Regarding entitlement to DIC benefits under 38 U.S.C. § 1318, the Board concludes that they are not warranted.  

Under 38 U.S.C.A. § 1318(a), a surviving spouse may be paid DIC benefits as if the Veteran's death were service-connected if the veteran's death was not the result of willful misconduct; the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

A veteran was "entitled to receive" benefits for a disability if:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because the veteran had not waived retired or retirement pay in order to receive compensation, VA was paying the compensation to the veteran's dependents, or VA was withholding compensation for specific reasons.   See 38 U.S.C.A. §§ 5314, 1174(h)(2), 5308-09; 38 C.F.R. § 3.22(b).

"Hypothetical entitlement" is not a viable basis for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 for claims filed after January 21, 2000.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  

While at the time of his death the Veteran's PTSD was rated totally disabling, the Veteran had not been rated totally disabled for a continuous period of at least 10 years immediately preceding death or continuously since his release from active duty and for a period of not less than 5 years immediately preceding death.  Further, while he was rated totally disabled within one year preceding his death, he was not a former prisoner of war; neither the Veteran nor the appellant alleged that there was clear and unmistakable error in any VA decisions issued during the Veteran's lifetime, and no previously unconsidered service department records that could be used to reopen a prior claim to grant a total rating with an earlier effective date have been identified.

The appellant's claim for DIC benefits under 38 U.S.C. § 1318 is therefore denied as a matter of law and the benefit-of-the-doubt rule does not apply.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


